UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18676 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1623213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(724) 539-3501 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“ large accelerated filer”, “accelerated filer”, and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []YES[X] NO Indicate the number of shares outstanding of each of the issuer's classes of common stock. CLASS OUTSTANDING AT August 1, 2012 Common Stock, $2 Par Value 2,860,953 Shares 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Page Consolidated Statements of Financial Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations ITEM 3.Quantitative and Qualitative Disclosures about Market Risk ITEM 4.Controls and Procedures PART II - OTHER INFORMATION ITEM 1.Legal Proceedings ITEM 1A.Risk Factors ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3.Defaults Upon Senior Securities ITEM 4.Mine Safety Disclosures ITEM 5.Other Information ITEM 6.Exhibits Signatures 2 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share amounts) June 30, December 31, (unaudited) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Total cash and cash equivalents Investment securities available for sale Restricted investments in bank stock Loans receivable Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Investment in life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits (all domestic): Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings 0 Long-term borrowings 0 Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 issued; 2,860,953 shares outstanding in 2012 and 2011 Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 739,047 shares in 2012 and 2011 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) Three Months Six Months Ended June 30 Ended June 30 (unaudited) (unaudited) INTEREST INCOME: Interest and fees on loans $ Interest and dividends on investments: Taxable Exempt from federal income taxes Other 30 1 40 1 Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 1 11 15 29 Interest on long-term borrowings 0 59 1 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES 0 0 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME: Trust department income Service charges on deposit accounts Income from investment in life insurance Net security gains 9 0 0 Other income 39 80 Total other operating income OTHER EXPENSES: Salaries and employee benefits Net occupancy Furniture and equipment expense 94 Pennsylvania shares tax Legal and professional 82 FDIC insurance 48 83 96 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Average Shares Outstanding EARNINGS PER SHARE, BASIC $ Dividends Paid Per Share $ The accompanying notes are an integral part of these consolidated financial statements. 4 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) Three Months Ended Three Months Ended June 30 June 30 (unaudited) (unaudited) Net Income $ $ Other comprehensive income (loss), net of tax: Unrealized net gains on securities Unrealized holding gains arising during period Less: Reclassification adjustment for gains included in net income (6 ) 0 Other comprehensive income (loss) Total Comprehensive Income $ $ Six Months Ended Six Months Ended June 30 June 30 (unaudited) (unaudited) Net Income $ $ Other comprehensive income (loss), net of tax: Unrealized net gains on securities Unrealized holding gains arising during period Less: Reclassification adjustment for gains included in net income ) 0 Other comprehensive income (loss) ) Total Comprehensive Income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (dollars in thousands, except per share data) Accumulated Other Total Common Retained Treasury Comprehensive Shareholders’ Stock Earnings Stock Income Equity (unaudited) Balance at December 31, 2011 $ $ $ ) $ $ Net income 0 0 0 Other comprehensive loss 0 0 0 ) ) Cash dividends paid $0.52 per share 0 ) 0 0 ) Balance at June 30, 2012 $ $ $ ) $ $ (unaudited) Balance at December 31, 2010 $ $ $ ) $ $ Net income 0 0 0 Other comprehensive income 0 0 0 Cash dividends paid $0.44 per share 0 ) 0 0 ) Balance at June 30, 2011 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For Six Months Ended June 30 OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net security gains ) 0 Depreciation and amortization Amortization of intangibles 49 49 Net accretion of loans and securities (8 ) ) Gain on sale of OREO (4
